DAWSON, Acting P. J., Concurring.
On May 22, 2008, the trial court entered its order for a bonding study to examine the nature of the bonds between the minors, Mickel O. and Mallory R, and their four grandparents. On the same date, pursuant to the grandparents’ agreement, the trial court also entered an order that the Merced County Human Services Agency (agency) facilitate a “family group decision-making conference.” But no such conference ever occurred. Instead, the agency referred the parties to private *623mediation.1 Yet, for reasons not explained in the record (except through dueling accusations), nothing came either of this referral to mediation or of the grandparents’ request for a group decisionmaking conference.
Approximately two years and 19 hearings later, the trial court abandoned all efforts to encourage a settlement between the grandparents and peremptorily excluded the maternal grandparents from any part in the children’s lives. I agree with my colleagues that this was error.
I write to encourage the superior courts to heed the words of the California Legislature in Welfare and Institutions Code section 350, subdivision (a)(2): “Each juvenile court is encouraged to develop a dependency mediation program to provide a problem-solving forum for all interested persons to develop a plan in the best interests of the child, emphasizing family preservation and strengthening. The Legislature finds that mediation of these matters assists the court in resolving conflict, and helps the court to intervene in a constructive manner in those cases where court intervention is necessary.” In doing so, I must of course acknowledge that the Legislature has abandoned an initial effort to provide a funding source for court-connected dependency mediation. (See Stats. 1992, ch. 360, § 2, p. 1385, eff. July 24, 1992 [pilot project with funding source]; Stats. 1996, ch. 405, § 2, p. 2654 [temporary two-year funding source]; Stats. 2002, ch. 784, § 517 [dependency mediation programs directed to find funding from “ancillary funding sources”].)2 This loss of funding, as well as chronic budget woes, has no doubt contributed to the dearth of functioning programs. I would encourage both the Legislature (to reconsider) and the superior court (to find a way to provide this best practice). Various studies show that dependency mediation conserves the dependency court’s resources and serves the best interests of dependent children.3 Certainly the present case is a glaring example of how mediation— *624admittedly, if it was successful—could have saved many hours of court time and the resources consumed during those hours. It also, if successful, could have greatly relieved the stress suffered by these children and their extended family.
With these comments added, I join in the decision announced in the majority opinion.

 Merced, like many other counties in the State of California, has no court-connected dependency mediation program. As of 2002, only 21 counties in the state provided dependency mediation, although such programs have long been identified as a “best practice” in child protection cases. (Edwards, Mediation in Child Protection Cases (AOC 2004) 5 J. Center for Fams., Child. & Cts. 57, 63 & fn. 39.)


 The funding source used and then abandoned was a surcharge of up to $3, approved by the county board of supervisors, for certified copies of birth certificates.


 Retired Judge of the Superior Court of Santa Clara Leonard Edwards, who currently serves in the California Administrative Office of the Courts, Center for Families, Children and the Courts as a judge-in-residence, has written at least three articles extolling the virtues of dependency mediation. (Edwards, Mediation in Child Protection Cases, supra, 5 J. Center for Fams., Child. & Cts. at pp. 57-70; Edwards et al., Mediation in Juvenile Dependency Court: Multiple Perspectives (Fall 2002, No. 4) 53 Juv. & Fam. Ct. J. 49; Edwards, The Juvenile Court Corner (Summer 2008, No. 2) 48 The Bench 9.) He states that, “in the Santa Clara County court, 75 percent of the cases referred to mediation resulted in complete resolution of all issues, 17 percent resulted in resolution of part of the issues, and only 8 percent did not have resolution of any issue.” (Edwards, Mediation in Child Protection Cases, supra, at p. 63.) *624He also cites numerous studies demonstrating the substantive and economic success of dependency mediation. (See, e.g., id. at p. 63, fns. 42-44.)